DETAILED ACTION
Claims 9, 10, 13, 14 and 16-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The acronym RIFIN should be spelled out in full name in the first appearance in the claims, e.g., claim 9.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 9 and 16-22, drawn to a method, comprising: administering an antimalarial drug to a malaria patient to prevent malaria from becoming severe or treat malaria, wherein the antimalarial drug is a binding inhibitor that inhibits binding between a RIFIN protein and a leukocyte immunoglobulin-like receptor subfamily B member 1 (LILRB1) protein; an inducer of the binding inhibitor; or an expression inhibitor of RIFIN or LILRB 1.  
Group 2, claim(s) 10 and 23, drawn to a method for screening a candidate substance for malaria treatment, comprising: selecting, as a candidate substance for malaria treatment, a binding inhibitor that inhibits binding between a RIFIN protein and a leukocyte immunoglobulin-like receptor subfamily B member 1 (LILRB1) protein, an inducer of the binding inhibitor; or an expression inhibitor of RIFIN or LILRB 1 from a test substance.
Group 3, claim(s) 13, 14, 24 and 25, drawn to a method, comprising: measuring an expression of RIFIN in a biological sample of a subject to test a risk of severe malaria.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Identity of  binding inhibitor (Group 1-2)
Identity of  inducer of the binding inhibitor (Group 1-2)
Identity of  expression inhibitor (Group 1-2)
Identity of RIFIN that is to be assessed (Group 3)

If Applicant elects Group 1, Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group I by providing 1) the specific identity of binding inhibitor (SEQ ID NO where applicable), 2) the specific identity of inducer of the binding inhibitor (SEQ ID NO where applicable), and 3) the specific identity of expression inhibitor (SEQ ID NO where applicable).
Please note that if any of the species is a chemical composition, please elect a species as opposed to a class of drugs
Second, Applicant should positively identify all claims that read upon the single, elected species.

If Applicant elects Group 2 Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group 2 by providing 1) the specific identity of binding inhibitor (SEQ ID NO where applicable), 2) the specific identity of inducer of the binding inhibitor (SEQ ID NO where applicable), and 3) the specific identity of expression inhibitor (SEQ ID NO where applicable).
Please note that if any of the species is a chemical composition, please elect a species as opposed to a class of drugs
Second, Applicant should positively identify all claims that read upon the single, elected species.
If Applicant elects Group 3, Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group 3 by providing 1) the identity of the RIFIN that is be assessed/measured in the claimed assay (SEQ ID NO where applicable).
Second, Applicant should positively identify all claims that read upon the single, elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  9, 10, 13, 14 and 16-25.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a binding inhibitor of a RIFIN protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tan et al. (Nature 529:105-109 (2016)- cited in IDS filed 5/28/2020).
Tan et al. teach an antibody that is probably reactive against an antigen of P. falciparum (causative agent of malaria) which is expressed on the surface of an infected erythrocyte and can be useful to treat malaria and be designed as a vaccine.  The antibody is a human monoclonal antibody which opsonizes erythrocytes infected by the parasite.  The antibody selectively binds to a variable region of A- type RIFIN (abstract, pp. 106-107).  The antibody taught by Tan et al is construed as being a binding inhibitor because the antibody specifically binds RIFIN and would inhibit interaction with LILRB1.
Accordingly, binding inhibitor of a RIFIN protein is rendered obvious in view of the prior art.
Examiner further notes that each of the claimed methods recite different steps that are not recited in the other methods.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654